Citation Nr: 1536992	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  05-38 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for urticaria prior to December 16, 2009, and entitlement to an evaluation in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Ronald C. Sykstus, Attorney


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to January 1968, and from August 1980 to September 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the Department of Veterans Affairs Regional Office (RO) in Columbia, South Carolina.  The Veteran's appeal has since been transferred to the RO in Montgomery, Alabama. 

A Decision Review Officer (DRO) hearing was held at the Columbia RO in February 2006.  A transcript of the hearing is of record.

In November 2009, the Board remanded the Veteran's claim to obtain a VA examination to assess the current nature and severity of his urticaria.  In a March 2010 rating decision, the RO awarded the Veteran a 10 percent disability rating for his urticaria effective December 16, 2009.  In June 2014, the Board denied the issue on appeal, in reliance of a VA examination conducted in December 2009.  

Subsequent to the Board's denial, the Veteran appealed his claim to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Remand (JMR), the parties agreed that the Board erred by not ensuring substantial compliance with its own November 2009 remand.  The Court granted the JMR in an April 2015 Order, and remanded the issue back to the Board for action consistent with the terms of the JMR.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2009 Board remand, the RO was instructed to provide the Veteran with a dermatological examination before a dermatologist.  Because an opinion was provided by a nurse practitioner, that was co-signed by a VA Medical Center's Administrative Medicine Chief, the parties to the JMR agreed that the medical opinion did not substantially comply with the Board's November 2009 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As such, the Veteran's claim must be remanded, once again, for an additional VA dermatological examination.  The JMR also indicated that the Board must consider and discuss Diagnostic Code 7806, for dermatitis or eczema.  Such will be undertaken upon the appeal's return to the Board, if applicable.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA skin examination before a dermatologist to determine the current severity of his service-connected skin disorder.  The claims folder should be made available to the examiner for review before the examination.  The examiner should specifically indicate what percentage of the Veteran's entire body is affected by this disorder, as well as what percentage of exposed areas of the body are affected by this disorder. 

2. After completion of the above, the claim should be reviewed in light of any new evidence.  If the claim is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




